  Case 2:17-cr-00653-SIL Document 24 Filed 03/28/19 Page 1 of 1 PageID #: 218


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------X
UNITED STATES OF AMERICA,                           SATISFACTION OF JUDGMENT

               -against-                            Criminal Docket
                                                    No. CR-17-0653

LLOYD LANDSMAN,                                     (Locke, J.)

          Defendant.
----------------------------X

               WHEREAS, a judgment was imposed against the defendant and in favor of the

United States of America, in the amount of $5,025.00, that is, a fine in the amount of $5,000.00,

and a special assessment in the amount of $25.00, on February 5, 2019, in the above-captioned

case, and thereafter entered on the docket sheet by the Clerk of the Court on February 7, 2019,

and

               WHEREAS, said judgment has been fully paid as to the defendant LLOYD

LANDSMAN or the liability for the debt has terminated in accordance with 18 U.S.C. § 3613(b),

               THEREFORE, the Clerk of the Court is hereby authorized and requested to

cancel, satisfy, and discharge the same solely as to the defendant LLOYD LANDSMAN.

Dated:         Brooklyn, New York
               March 28, 2019

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney
                                                    Eastern District of New York
                                                    271 Cadman Plaza East, 8th Fl.
                                                    Brooklyn, New York 11201

                                             By:          /s/
                                                    PETER A. LASERNA
                                                    Assistant U.S. Attorney
                                                    (718) 254-6152
